

Exhibit 10.5(h)
BRIGGS & STRATTON CORPORATION
RESTRICTED STOCK AWARD AGREEMENT




THIS RESTRICTED STOCK AWARD AGREEMENT, dated as of this ____ day of _________,
20__, is made by BRIGGS & STRATTON CORPORATION (the “Company”) to «Name» (the
“Employee”).


WHEREAS, the Company believes it to be in the best interests of the Company and
its shareholders to provide an incentive for certain of its key employees to
work for and manage the affairs of the Company in such a way that its shares
become more valuable; and


WHEREAS, the Employee is a key employee of the Company or one of its
subsidiaries or affiliates.


NOW, THEREFORE, in consideration of the premises, the Company hereby awards
Restricted Stock to the Employee on the terms, conditions and restrictions
hereinafter set forth.


1.    AWARD. The Company hereby awards to the Employee «Number» shares of
Restricted Stock on the date hereof (the “Award Date”). Restricted Stock means
shares of the common stock of the Company, par value $0.01 per share, granted in
accordance with this Agreement and Article 8 of the Company’s 2014 Omnibus
Incentive Plan (the “Plan”).


2.    PERIOD OF RESTRICTION. The Restricted Stock shall be forfeitable as
described below until the shares become vested upon the first to occur, if any,
of the following events:


(a)    The termination of the Employee’s employment with the Company or a
subsidiary by reason of disability or death.


(b)    Three (3) years from the Award Date.


(c)    A change in control of the Company as defined in Article 2.8 of the Plan.


The period of time during which the Restricted Stock is forfeitable is referred
to as the “Period of Restriction.” If the Employee’s employment with the Company
or one of its subsidiaries or affiliates terminates during the Period of
Restriction for any reason other than retirement, disability or death, the
Restricted Stock shall be forfeited to the Company on the date of such
termination, without any further obligations of the Company to the Employee and
all rights of the Employee with respect to the Restricted Stock shall terminate.
If the Compensation Committee of the Company’s Board of Directors determines
that (i) the Employee has breached any of the obligations referenced in Section
3 of this Agreement during the Period of Restriction or (ii) the Restricted
Stock was awarded with respect to (A)


1



--------------------------------------------------------------------------------




a Plan Year for which there has been a material restatement of the Company’s
annual report to the SEC due to negligence or misconduct by one or more persons
or (B) any subsequent Plan Year having awards materially affected by the
restatement, the Company shall be entitled to declare all or any portion of any
unvested Restricted Stock awarded under this Agreement to be forfeited.


Notwithstanding any provisions to the contrary, the Employee may not extend the
Period of Restriction.


As used in this Section of this Agreement, “disability” shall have the meaning
stated in Article 2.15 of the Plan, and “retirement” shall mean any termination
of employment by the Employee or the Company for reason other than death after
the Employee has achieved 30 years of service, age 62 with at least 10 years of
service or age 65.


3.    RESTRICTIVE COVENANTS. It shall be a condition to the effectiveness of
this Agreement that the Employee shall have signed an employment or other
agreement containing customary provisions relating to noncompetition during
employment, nonsolicitation of employees and customers following employment,
confidentiality and assignment of inventions to the Company, in the form
proposed by the Company.


4.    RIGHTS DURING PERIOD OF RESTRICTION. During the Period of restriction, the
Employee shall have the right to vote the Restricted Stock and to receive cash
dividends, stock dividends and other distributions made with respect to the
Restricted Stock; however, all such stock dividends and other non-cash
distributions shall be forfeitable and subject to the same restrictions as exist
regarding the original shares of Restricted Stock. The Restricted Stock may not
be sold, assigned, transferred, pledged or otherwise encumbered during the
Period of Restriction, except by will or the laws of descent and distribution.


5.    CUSTODY. The Restricted Stock may be credited to the Employee in book
entry form and held, along with any stock dividends relating thereto, in custody
by the Company or an agent for the Company until the applicable restrictions
have expired and the Employee provides other instructions. If any certificates
are issued for shares of Restricted Stock or any such stock dividends during the
Period of Restriction, such certificates shall bear an appropriate legend as
determined by the Company referring to the applicable terms, conditions and
restrictions and the Employee shall deliver a signed, blank stock power to the
Company relating thereto.


6.    TAX WITHHOLDING. The Employee may satisfy any tax withholding obligations
arising with respect to the Restricted Stock in whole or in part by tendering a
check to the Company for any required amount, by election to have a portion of
the shares withheld to defray all or a portion of any applicable taxes, or by
election to have the Company or its subsidiaries withhold the required amounts
from other compensation payable to the Employee.




2



--------------------------------------------------------------------------------




7.    IMPACT ON OTHER BENEFITS. The value of the Restricted Stock awarded
hereunder, either on the Award Date or at the time such shares become vested,
shall not be includable as compensation or earnings for purposes of any other
benefit plan or program offered by the Company or its subsidiaries.


IN WITNESS WHEREOF, this Restricted Stock Award Agreement is executed by the
parties as of the date set forth above.


BRIGGS & STRATTON CORPORATION




By:                        
Todd J. Teske
Chairman, President and
Chief Executive Officer




«Name»




3

